DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The newly added claim limitations requiring the retaining pouch as well as the retaining latch to be inseparable are not supported by the disclosure as originally filed. 
There is no mention at all of these features in the specification as originally filed, and the Figures do no show sufficient detail from one to understand the meaning of this claim limitation. 
“Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C., first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.”

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 5-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grundy et al. (US 2007/0045364, hereinafter ‘Grundy’).
Regarding claim 1, Grundy discloses a wand holster, comprising: an elongated strap (20); the elongated strap defining a top end oriented oppositely a bottom end (see Figs. 1, 2); the bottom end defining a retaining pouch (28); the retaining pouch defining an upper opening opposite a lower opening, with a channel extending therebetween (see Figs. 1, 2); the retaining pouch forming a channel that is inseparable from the upper opening to the lower opening (see Figs. 1-7).
Regarding claim 5, Grundy further discloses a loop defined at the top end of the elongated strap (top of 20, see Fig. 7).  
Regarding claims 6 and 7, Grundy further discloses the wand holster is made of a durable material (leather, para 0020).
Regarding claim 8, Grundy further discloses the upper opening is of a greater diameter than the lower opening (see Figs. 3, 4; diameter difference due to taper on 20).

Regarding claim 13, Grundy further discloses the upper opening of the retaining pouch is greater in diameter than the lower opening of the retaining pouch, wherein the channel tapers inward from the upper opening to the lower opening (see Figs. 3, 4).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-3, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundy et al. (US 2007/0045364, hereinafter ‘Grundy’) in view of Parsons (US 5947352).
Grundy discloses all limitations of the claim(s) and further including a retaining latch disposed on the top end of the elongated strap (24) as detailed above except does not expressly disclose the retaining latch being inseparable as claimed.
However, Parsons discloses a similar device with a retaining latch (60) disposed on the top end of the elongated strap, wherein the retaining latch is inseparable.

Grundy as modified above further discloses the retaining latch defines a protrusion centrally disposed on the retaining latch (portion of 60 extending out from the flat back portion, see Figs. 2A-3) and the protrusion dimensioned to receive a wand therein.

10.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (US 4955518, hereinafter ‘Parsons’) as applied to claim 2 above, and further in view of Parsons (US 6695704).
Parsons discloses all limitations of the claim(s) as detailed above except does not expressly disclose the latching being fixed rubber material as claimed.
However, Parsons ‘704 teaches a similar device being constructed out of rubber material (col. 4, ll. 3) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Parsons latch out of rubber as taught by Parsons ‘704, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 19, 2021